Citation Nr: 0714745	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-42 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected Type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1969 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating action that 
granted service connection for Type II diabetes mellitus and 
assigned an initial evaluation of 20 percent disabling, 
effective on October 30, 2001.  

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  From October 30, 2001 the veteran's Type II diabetes 
mellitus has required insulin, oral hypoglycemics, and 
restricted diet, but has not required avoidance of strenuous 
occupational and recreational activities.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected Type II diabetes mellitus from October 
30, 2001 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.20, 4.120 including Diagnostic Code 7913 (2006)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

This is a "downstream" issue involving a request for a 
higher initial rating.  Accordingly, all notification and 
development action prior to the September 2003 rating 
decision on appeal was directed toward the elements required 
to demonstrate entitlement to service connection for a 
disability, not to the rating criteria for that disability.  

However, following the issuance of the rating decision and 
receipt of the veteran's Notice of Disagreement (NOD), the RO 
issued a Statement of the Case (SOC) that addressed the RO's 
reasons for assigning a 20 percent initial rating.  

The veteran's Substantive Appeal, received in November 2004, 
responded in detail to the SOC.  There is accordingly no 
doubt that the veteran is aware of the reasons for the 
assigned rating, and the evidence required for a higher 
rating.  

Usually, in order to support a claim for higher evaluation 
for a service-connected disability, the evidence must show 
that the disability had become worse.  In this particular 
case, however, the veteran's claim does not relate to the 
severity of his symptoms.  Instead, as noted in more detail 
below, the veteran's claim relates to the interpretation of 
the criteria for a higher rating (specifically, the 
definition of "regulation of activities" in the rating 
schedule).  

There is accordingly no benefit to the veteran in remanding 
the case for a notice letter addressing current symptoms.   
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in imposing additional burdens on VA, 
with no benefit flowing to the claimant, are to be avoided).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the November 2002 letter cited 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The December 2004 letter advised the veteran that VA would 
make reasonable efforts to help the veteran get such things 
as medical records, employment records, or records from other 
Federal agencies if provided appropriate authorization to do 
so.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

While the record does not show that the RO expressly met the 
fourth content-of-notice requirement under Pelegrini (a 
request by VA that the claimant provide any evidence in the 
claimant 's possession that pertains to the claim), the Board 
finds that the requirement is constructively satisfied.  The 
veteran was notified of the evidence needed to obtain a 
higher rating for his service-connected disability and he was 
informed of the evidence of record in VA.  Therefore, the 
veteran was constructively invited to send VA any evidence in 
his possession not already of record.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the issue is a "downstream" issue.  However, 
the Board finds that the lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the September 2004 SOC, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before the claim was forwarded to the 
Board for appellate review.  

The Board notes in that regard that the RO sent the veteran a 
letter in December 2004 informing him that the file was being 
forwarded to the Board, but that he could still submit 
additional evidence to the Board for inclusion in the record.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the September 2004 SOC.  This suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was not been expressly done.  However, the Board's 
decision herein denies the claim for increased initial 
rating, so no effective date is being assigned.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service medical records (SMR) and his 
post-service VA medical records are in the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.  

The veteran has been advised of his entitlement to a hearing 
before the RO's Decision Review Officer and/or before the 
Board, but he has not requested such a hearing.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claim.  The veteran's last VA 
medical examination was in December 2002.  The veteran does 
not assert, and the evidence does not show, that the 
veteran's symptoms have become worse since that examination.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected Type II diabetes mellitus.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The rating for the veteran's Type II diabetes mellitus (DM-
II) has been assigned under 38 C.F.R. § 4.120, Diagnostic 
Code (DC) 7913.  The rating criteria for DC 7913 are as 
follows. 

A rating of 100 percent may be assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

A rating of 60 percent may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A rating of 40 percent may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  

A rating of 20 percent may be assigned for diabetes mellitus 
requiring insulin and restricted diet, or oral hypoglycemic 
and restricted diet.  

Per the rating criteria of DC 7913, compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a 100 percent evaluation, while 
noncompensable complications are considered part of the 
diabetic process.  See 38 C.F.R. § 4.120, DC 7913, Note (1).  

Given the nature of claims for initial evaluation, the Board 
has considered the veteran's symptoms from October 30, 2001, 
the effective date of service connection.  

A VA outpatient note dated in November 2002 reflects current 
Type II diabetes mellitus, insulin-dependent and 
asymptomatic.  

The veteran had a VA diabetes examination in December 2002 
during which he reported taking a combination of isophane 
insulin and regular insulin twice daily.  He reported 
occasional hypoglycemic episodes and stated that he had been 
taken to emergency rooms twice during the past six months for 
hypoglycemic episodes.  He also reported following a 
restricted diet.  

The veteran reported that there were no restrictions of 
activities, but that he had been impotent for a number of 
years.  The veteran also reported visits to diabetic care 
providers approximately three times per year.  

On examination, there was no indication of diabetes-related 
eye disease, and diabetic foot examination revealed no gross 
abnormalities.  The examiner diagnosed Type I insulin-
dependent diabetes mellitus.  

In September 2003 the filed was reviewed by another VA 
physician for the purpose of clarifying the diagnosis.  The 
reviewer stated that based on his review of the file the 
veteran had Type II diabetes mellitus rather than Type I.  

The reviewer stated that the diabetes developed when the 
veteran was 37 years old and had been adequately controlled 
for several years with oral hypoglycemics and diet.  Only in 
recent years had the veteran required insulin to control his 
diabetes.  

VA outpatient treatment records through July 2004 show 
continued requirement for insulin.  There is reference to a 
problem with occasional severe hypoglycemia sometimes 
requiring another person to forcibly administer food.  

On one occasion, 911 was called, but there is no indication 
of hospitalization for hypoglycemia.  The most recent note in 
July 2004 stated that as exercise the veteran would 
occasionally ride a bicycle and noted current status of Type 
II diabetes mellitus without complications.  

The veteran's August 2004 Notice of Disagreement and his 
December 2004 Substantive Appeal assert that the veteran had 
lost two jobs due to insulin reactions at work.  The veteran 
contends that this loss of employment constitutes 
"regulation of activities" and that the 40 percent 
evaluation is accordingly appropriate.  

The Board notes, however, that the rating criteria clearly 
define "regulation of activities" as "avoidance of 
strenuous occupational and recreational activities."  There 
is simply no evidence that the veteran's service-connected 
Type II diabetes mellitus requires the veteran to avoid 
strenuous activities, so the Board cannot find "regulation 
of activities" within the clear definition of the 
regulation.  

In summary, the veteran's service-connected Type II diabetes 
mellitus is shown to have been manifested since October 30, 
2001 by requirement for daily insulin and hypoglycemic agents 
and by restricted diet, so the current 20 percent rating is 
clearly appropriate.  

However, as there is no evidence of regulation of activities 
within the meaning of the rating criteria, the higher 40 
percent rating is not warranted.  

As regulation of activities is a threshold requirement for 
the 60 percent and the 100 percent ratings, those evaluations 
are also not available.  

Based on this analysis, the Board finds that the criteria for 
a rating higher than 20 percent from October 30, 2001 are not 
met.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case, the veteran's symptoms more closely reflect the 
current rating.  

The benefit-of-the-doubt rule is accordingly not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  





ORDER

An increased, initial evaluation in excess of 20 percent for 
the service-connected Type II diabetes mellitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


